Title: Tuesday [10 June].
From: Adams, John
To: 


       Altho my Spirits were wasted Yesterday, by sitting so late the Night before, (till one o’Clock I believe) and rising so early Yesterday morning, (by sun rise) and walking in the dewy Grass and damp Air, home to my fathers and then down to Major Crosbeys, yet the Thought of being employed, and of opposing Captn. Thayer and punishing Nathan Spear, and Spreading a Reputation, roused my Faculties, and rolled out Thoughts and Expressions, with a strenth and Rapidity, that I never expected. I remember something of the same sort, when I first waited on Mr. Gridley. The Awe of his Presence, a Desire of his Esteem, and of an Introduction to Practice, quickened my Attention and Memory, and sharpened my Penetration. In short, I never shall shine, till some animating Occasion calls forth all my Powers. I find that the Mind must be agitated with some Passion, either Love, fear, Hope, &c. before she will do her best.
       I rambled this Afternoon with the Dr. over the Commons, and amused my self by clearing the Spring and climbing the Ledges of Rocks, thro the Apertures of which, large Trees had grown. But I spend too much Time, in these Walks, these amusing Rambles. I should be more confined to my Chamber. Should read and muse more. Running to Dr., to the Barn, down to meals and for Pipes and Coals and Tobacco &c. take up much of my Time. I have grown habitually indolent and thoughtless. I have scarcely felt a glow, a Pang, a Transport of Ambition, since I left Worcester, since I left my school indeed, for there the Mischievous Tricks, the perpetual invincible Prate, and the stupid Dulness of my scholars, roused my Passions, and with them my Views and Impatience of Ambition. Let me Remember to keep my Chamber, not run Abroad. My Books, naval Trade, Coke, Andrews, Locke, Homer, not Fields and Groves and Springs and Rocks should be the Objects of my Attention. Law and not Poetry, is to be the Business of my Life.
      